1 Reported in 16 N.W.2d 288.
Plaintiff sued defendant in the municipal court of Minneapolis for personal injuries and property damages sustained in an automobile collision. Defendant counterclaimed for property damages. On January 15, 1943, the attorneys stipulated "that judgment may be entered against the defendant in the sum of one hundred dollars ($100.00) without costs." On the same day a judgment was entered by the clerk as follows:
            "Prin.          $100.00 Clerk fees        2.00 ------- $102.00"
In October 1943, defendant's attorneys moved the court to reduce *Page 404 
the judgment entered to the sum of $100. The motion was granted by order filed November 24, 1943. Plaintiff appeals from the order.
There is no apparent reason for the appeal. The stipulation for the judgment was drawn and signed by the attorneys for the respective parties. It compromised and settled the litigation by the entry of a judgment for plaintiff and against the defendant in the sum of $100 "without costs." That clearly means that the judgment was to be for $100, not for $102.
The mistake of the clerk could be corrected by the trial court. National Council v. Silver, 138 Minn. 330,164 N.W. 1015, 10 A.L.R. 523.
The order is affirmed.